No opinion. Order of surrogate of Ontario county appealed from, so far as the same denied the application of the petitioner to require Carrie Gray Crooks to give security for the principal sum of the legacy for life, given to her by the will of the deceased, and so far as it awards costs of the proceeding against the petitioner, reversed, and it is ordered that the said Carrie Gray Crooks give the security mentioned, to be approved by the surrogate of Ontario county within 60 days, or, in case of her inability or failure to give such security, that the securities representing said fund be delivered to the county treasurer of Ontario county, to be held and accounted for by him as funds paid into court.